Report of official referee that respondent be suspended from the practice of the law for one year considered, and respondent suspended for a period of two years. Young, Carswell and Scudder, JJ., concur; Rich, J., votes to confirm report of official referee; Lazansky, P. J., votes to disbar with the following memorandum: Certain facts in this case similar to those found in Matter of Marlow (225 App. Div. 252) and Matter of Gondelman (Id. 462) and which were largely inducive of the determinations in those cases, and respondent’s avoidance for a long period of time of the investigation conducted by Mr. Justice Faber, compel this conclusion.